     Case 8:19-cv-01212-FLA-JDE Document 62-1 Filed 05/14/21 Page 1 of 13 Page ID #:362



1      JOSEPH R. ASHBY (SBN 248579)
       joseph@ashbylawfirm.com
2      ASHBY LAW FIRM P.C.
       1055 West Seventh Street, 33rd Floor
3      Los Angeles, CA 90017
       Telephone: (213) 232-3810
4      Facsimile: (213) 429-0976
5
       WILLIAM T. O’BRIEN (admitted pro hac vice)
6      williamobrien@eversheds-sutherland.us
       JOHN W. LOMAS, JR. (admitted pro hac vice)
7      johnlomas@eversheds-sutherland.us
8      EVERSHEDS SUTHERLAND (US) LLP
       700 6th St NW
9      Washington, DC 20001
       Telephone: (202) 220-8049
10     Facsimile: (202) 637-3593
11     Attorneys for Plaintiff
12
       JOHN M. HAMILTON (SBN 155381)
13     jm_hamilton15@yahoo.com
       HAMILTON LAW OFFICES
14     5757 W. Century Blvd., Suite 700
15     Los Angeles, CA 90045
       Phone: (424) 419-4028
16     Facsimile: (424) 419-4002
17     Attorney for Defendant Yuri Vanetik
18
                              UNITED STATES DISTRICT COURT
19                           CENTRAL DISTRICT OF CALIFORNIA
20
21
        PAVEL FUKS,                            Case No. 8:19-cv-1212- FLA (JDEx)
22
                                 Plaintiff,
23                                             FINAL PRETRIAL CONFERENCE
                    v.                         ORDER
24
25                                            Trial Date: June 8, 2021
        YURI VANETIK
26                                            Final Pretrial Conference: May 29, 2021
                                 Defendant.
27
28

                                              -1-
     Case 8:19-cv-01212-FLA-JDE Document 62-1 Filed 05/14/21 Page 2 of 13 Page ID #:363



1                                                 TABLE OF CONTENTS
2
3
       1.    THE PARTIES AND PLEADINGS ............................................................... 3
4
5      2.    JURISDICTION .............................................................................................. 3

6      3.    TRIAL DURATION........................................................................................ 3
7      4.    JURY TRIAL................................................................................................... 3
8
       5.    ADMITTED FACTS ....................................................................................... 3
9
       6.    STIPULATED FACTS.................................................................................... 4
10
11     7.    PARTIES’ CLAIMS AND DEFENSES ......................................................... 4
12     8.    REMAINING TRIABLE ISSUES ................................................................ 10
13     9.    DISCOVERY ................................................................................................ 12
14
       10.   DISCLOSURES AND EXHIBIT LIST ........................................................ 12
15
       11.   WITNESS LISTS .......................................................................................... 12
16
17     12.   MOTIONS IN LIMINE ................................................................................. 12
18     13.   BIFURCATION ............................................................................................ 12
19
       14.   ADMISSIONS ............................................................................................... 13
20
21
22
23
24
25
26
27
28

                                                                -2-
     Case 8:19-cv-01212-FLA-JDE Document 62-1 Filed 05/14/21 Page 3 of 13 Page ID #:364



1            Following pre-trial proceedings, pursuant to Federal Rule of Civil Procedure
2      16 and Local Rule 16, IT IS ORDERED:
3            1.      THE PARTIES AND PLEADINGS
4            Plaintiff is Pavlo Fuks, a citizen of the foreign state of Ukraine.
5            Defendant is Yuri Vanetik, a citizen of the State of California.
6            2.      JURISDICTION
7            It is stipulated that subject matter jurisdiction over this action exists under 28
8      U.S.C. § 1332(b), and venue is proper in this District and this Division pursuant to 28
9      U.S.C. § 1391(b)(1).
10           3.      TRIAL DURATION
11           The trial is estimated to take four days.
12           4.      JURY TRIAL
13           The trial is to be by jury.
14           Plaintiff shall testify by video-conference and through a translator.
15           5.      ADMITTED FACTS
16           The following facts are admitted and require no proof:
17                1. Defendant Yuri Vanetik is a resident of Orange County, California.
18                2. In a registration statement that Vanetik filed with the United States
19                   Department of Justice pursuant to the Foreign Agents Registration Act,
20                   Defendant Yuri Vanetik stated that he is a Management Consultant and
21                   Private Investor.
22                3. Plaintiff Pavlo Fuks met Defendant Yuri Vanetik in the spring of 2016.
23                   Defendant Vanetik was seeking to be retained by the city of Kharkiv to
24                   promote its interests in the United States, and claimed to be well
25                   connected politically in the United States.
26                4. Defendant Yuri Vanetik used Medowood Management, LLC for a FARA
27                   filing with the United States and identified himself as an advisor to the
28                   same.

                                                   -3-
     Case 8:19-cv-01212-FLA-JDE Document 62-1 Filed 05/14/21 Page 4 of 13 Page ID #:365



1            6.      STIPULATED FACTS
2            None.
3            7.      PARTIES’ CLAIMS AND DEFENSES
4            Plaintiff’s Claims:
5            (a)     Plaintiff plans to pursue the following claims against Defendant:
6                    Claim 1: Promissory Fraud
7                    Claim 2: Intentional Misrepresentation
8                    Claim 3: Breach of Contract
9                    Claim 4: Conversion
10                   Claim 5: Unjust Enrichment
11                   Claim 6: Violation of Cal. B&P Code Section 17200 et seq., and in
12           particular Section 17505.
13           (b)     The elements required to establish Plaintiff’s claims are:
14                   Claim 1: Promissory Fraud
15                   1. That Defendant Vanetik made a promise to Plaintiff Fuks;
16                   2. That Defendant Vanetik did not intend to perform this promise when
17           he made it;
18                   3. That Defendant Vanetik intended that Plaintiff Fuks rely on this
19           promise;
20                   4. That Plaintiff Fuks reasonably relied on Defendant Vanetik’s promise;
21                   5. That Defendant Vanetik did not perform the promised act;
22                   6. That Plaintiff Fuks was harmed; and
23                   7. That Plaintiff Fuks’s reliance on Defendant Vanetik’s promise was a
24           substantial factor in causing his harm.
25                   Claim 2: Intentional Misrepresentation
26                   1. That Defendant Vanetik represented to Plaintiff Fuks that a fact was
27           true;
28                   2. That Defendant Vanetik’s representation was false;

                                                   -4-
     Case 8:19-cv-01212-FLA-JDE Document 62-1 Filed 05/14/21 Page 5 of 13 Page ID #:366



1                   3. That Defendant Vanetik knew that the representation was false when
2            he made it, or that he made the representation recklessly and without regard for
3            its truth;
4                   4. That Defendant Vanetik intended that Plaintiff Fuks rely on the
5            representation;
6                   5. That Plaintiff Fuks reasonably relied on Defendant Vanetik’s
7            representation;
8                   6. That Plaintiff Fuks was harmed; and
9                   7. That Plaintiff Fuks’s reliance on Defendant Vanetik’s representation
10           was a substantial factor in causing him harm.
11                  Claim 3: Breach of Contract
12                  1. That a contract existed between Plaintiff Fuks and Defendant Vanetik;
13                  2. That Plaintiff Fuks performed his obligations under the contract;
14                  3. That Defendant Vanetik breached his obligations under the contract;
15                        and
16                  4. That Defendant Vanetik’s breach harmed Plaintiff Fuks.
17                  Claim 4: Conversion
18                  1. That Plaintiff Fuks has a right to a specified sum of money;
19                  2. That Defendant Vanetik has unlawfully interfered with Plaintiff
20                        Fuks’s right to the sum of money by refusing to return it after Plaintiff
21                        demanded its return;
22                  3. That Plaintiff Fuks has not consented to Defendant Vanetik retaining
23                        the money; and
24                  4. That Plaintiff Fuks was harmed by Defendant Vanetik’s refusal to
25                        return the money.
26                  Claim 5: Unjust Enrichment
27                  1. That Defendant Vanetik received a benefit from Plaintiff Fuks; and
28

                                                     -5-
     Case 8:19-cv-01212-FLA-JDE Document 62-1 Filed 05/14/21 Page 6 of 13 Page ID #:367



1                  2. That Defendant Vanetik’s retention of the benefit is an unjust and at
2                     Plaintiff Fuks’s expense.
3                  Claim 6: Violation of Cal. B&P Code Section 17200 et seq.,
4                  1. That Defendant Vanetik misrepresented the character and nature of
5                     his business; and that
6                  2. Plaintiff Fuks reasonably relied on Defendant Vanetik’s
7                     misrepresentation about the character and nature of his business; and
8                  3. That Plaintiff Fuks was harmed by his reliance on Defendant
9                     Vanetik’s misrepresentation about the character and nature of his
10                    business.
11           (c)   The key evidence Plaintiff relies on for each claim is:
12                 Claim 1:       Plaintiff’s testimony; text messages exchanged between
13           Plaintiff and Defendant; email correspondence with an attached invoice; and a
14           receipt for payment of funds.
15                 Claim 2:       Plaintiff’s testimony; text messages exchanged between
16           Plaintiff and Defendant; email correspondence with an attached invoice; and a
17           receipt for payment of funds.
18                 Claim 3:       Plaintiff’s testimony; text messages exchanged between
19           Plaintiff and Defendant; email correspondence with an attached invoice; and a
20           receipt for payment of funds.
21                 Claim 4:       Plaintiff’s testimony; text messages exchanged between
22           Plaintiff and Defendant; email correspondence with an attached invoice; and a
23           receipt for payment of funds.
24                 Claim 5:       Plaintiff’s testimony; text messages exchanged between
25           Plaintiff and Defendant; email correspondence with an attached invoice; and a
26           receipt for payment of funds.
27
28

                                                  -6-
     Case 8:19-cv-01212-FLA-JDE Document 62-1 Filed 05/14/21 Page 7 of 13 Page ID #:368



1                      Claim 6:      Plaintiff’s testimony; text messages exchanged between
2             Plaintiff and Defendant; email correspondence with an attached invoice; and a
3             receipt for payment of funds.
4             Defendant’s Affirmative Defenses:
5             (a)      Defendant Yuri Vanetik plans to pursue the following affirmative
6      defenses:
7             Defense 1: First Affirmative defense of Failure to state a claim.
8             Defense 2: Second Affirmative defense of Unclean Hands
9             Defense 3: Fifth Affirmative defense of Estoppel
10            Defense 4: Eighth Affirmative defense of Consent
11            Defense 5: Twelfth Affirmative defense of Release
12            Defense 6: Fourteenth Affirmative Defense of Failure to Mitigate
13            Defense 7: Sixteenth Affirmative Defense of No Reasonable Reliance
14            Defense 8: Seventeenth Affirmative Defense of Standing
15            (b)      The elements required to establish Defendant’s affirmative defenses
16     are:
17            Defense 1: First Affirmative Defense of Failure to State a Claim
18                  1. Defendant was not a party to the contract in issue.
19                  2. Plaintiff was not a party to the contract in issue.
20                  3. The defendant did not make any misrepresentations to the plaintiff
21                     regarding the contract at issue.
22            Defense 2:Second Affirmative Defense of Unclean Hands
23                  1. At all times, plaintiff was aware of the program offered.
24                  2. When plaintiff came to the United States he became abusive and refused
25                     to cooperate with the program presented.
26            Defense 3: Fifth Affirmative Defense of Estoppel
27                  1. At all times, plaintiff was aware of the program offered and accepted it.
28

                                                      -7-
     Case 8:19-cv-01212-FLA-JDE Document 62-1 Filed 05/14/21 Page 8 of 13 Page ID #:369



1               2. Plaintiff arrived in the United States and became abusive to defendant
2                  and left for a skiing trip in Colorado instead of attending the program.
3            Defense 4: Fifth Affirmative defense of Consent
4               1. At all times, plaintiff was aware of the program offered.
5               2. Plaintiff consented to the program offered.
6               3. When plaintiff arrived in the United States he was offered the exact
7                  program he consented to.
8            Defense 5: Twelfth Affirmative Defense of Release
9               1. At all times, plaintiff was aware of the program offered.
10              2. Plaintiff consented to the program offered.
11              3. Plaintiff’s actions when he arrived in Washington, D.C. included not
12                 cooperating with Defendant and leaving to another state.
13           Defense 6: Fourteenth Affirmative Defense of Failure to Mitigate.
14              1. At all times, plaintiff was aware of the program offered.
15              2. Plaintiff arrived in Washington, D.C. and became belligerent, and refused
16                 to participate in any of the program that was offered.
17           Defense 7: Sixteenth Affirmative Defense of No Reasonable Reliance
18              1. At all times, plaintiff was aware of the program offered.
19              2. Plaintiff accepted the program offered.
20              3. Defendant did not make any misrepresentations to plaintiff regarding the
21                 program.
22           Defense 8: Seventeenth Affirmative Defense of Standing.
23              1. Defendant and Plaintiff were not parties to the contract at issue in this
24                 case.
25           (c) In brief, the key evidence that Defendant Yuri Vanetik relies on for
26           each affirmative defense is:
27           1. Defendant Yuri Vanetik’s First Affirmative Defense of Failure to State
28              a Claim For Relief

                                                 -8-
     Case 8:19-cv-01212-FLA-JDE Document 62-1 Filed 05/14/21 Page 9 of 13 Page ID #:370



1                  Defendant’s testimony; text messages exchanged between Plaintiff and
2                    Defendant; email correspondence with an attached invoice; email from
3                    Defendant that sets forward the program.
4            2. Defendant Yuri Vanetik’s Second Affirmative Defense of Unclean
5                 Hands
6                  Defendant’s testimony; text messages exchanged between Plaintiff and
7                    Defendant; email correspondence with an attached invoice; email from
8                    Defendant that sets forward the program offered.
9            3. Defendant Yuri Vanetik’s Fifth Affirmative Defense of Estoppel
10                 Defendant’s testimony; text messages exchanged between Plaintiff and
11                   Defendant; email correspondence with an attached invoice; email from
12                   Defendant that sets forward the program offered.
13           4. Defendant Yuri Vanetik’s Fifth Affirmative Defense of Consent
14                 Defendant’s testimony; text messages exchanged between Plaintiff and
15                   Defendant; email correspondence with an attached invoice; email from
16                   Defendant that sets forward the program offered.
17
18           5. Defendant Yuri Vanetik’s Twelfth Affirmative Defense of Release
19                 Defendant’s testimony; text messages exchanged between Plaintiff and
20                   Defendant; email correspondence with an attached invoice; email from
21                   Defendant that sets forward the program offered.
22
23           6.      Defendant Yuri Vanetik’s Fourteenth Affirmative Defense of Failure
24           to Mitigate.
25                 Defendant’s testimony; text messages exchanged between Plaintiff and
26                   Defendant; email correspondence with an attached invoice; email from
27                   Defendant that sets forward the program offered.
28

                                                 -9-
     Case 8:19-cv-01212-FLA-JDE Document 62-1 Filed 05/14/21 Page 10 of 13 Page ID
                                       #:371


1          7.      Defendant Yuri Vanetik’s Sixteenth Affirmative Defense of No
2          Reasonable Reliance
3                Defendant’s testimony; text messages exchanged between Plaintiff and
4                  Defendant; email correspondence with an attached invoice; email from
5                  Defendant that sets forward the program offered.
6
7          8.      Defendant Yuri Vanetik’s Seventeenth Affirmative Defense of
8                  Standing
9                Defendant’s testimony; text messages exchanged between Plaintiff and
10                 Defendant; email correspondence with an attached invoice; email from
11                 Defendant that sets forward the program offered.
12
13         8.      REMAINING TRIABLE ISSUES
14         In view of the admitted facts and the elements required to establish the claims
15   and affirmative defenses, the following issues remain to be tried:
16         Claim 1: Promissory Fraud
17         1.     Whether Defendant Vanetik made a promise to Plaintiff Fuks.
18         2.     Whether Defendant Vanetik did not intend to perform this promise when
19                he made it.
20         3.     Whether Defendant Vanetik intended that Plaintiff Fuks rely on this
21                promise.
22         4.     Whether Plaintiff Fuks reasonably relied on Defendant Vanetik’s promise.
23         5.     Whether Defendant Vanetik did not perform the promised act.
24         6.     Whether Plaintiff Fuks was harmed.
25         7.     Whether Plaintiff Fuks’s reliance on Defendant Vanetik’s promise was a
26                substantial factor in causing his harm.
27
28

                                                -10-
     Case 8:19-cv-01212-FLA-JDE Document 62-1 Filed 05/14/21 Page 11 of 13 Page ID
                                       #:372


1          Claim 2: Intentional Misrepresentation
2          8.   Whether Defendant Vanetik represented to Plaintiff Fuks that a fact was
3               true.
4          9.   Whether Defendant Vanetik’s representation was false.
5          10. Whether Defendant Vanetik knew that the representation was false when
6               he made it, or that he made the representation recklessly and without
7               regard for its truth.
8          11. Whether Defendant Vanetik intended that Plaintiff Fuks rely on the
9               representation.
10         12. Whether Plaintiff Fuks reasonably relied on Defendant Vanetik’s
11              representation.
12         13. Whether Plaintiff Fuks was harmed.
13         14. Whether Plaintiff Fuks’s reliance on Defendant Vanetik’s representation
14              was a substantial factor in causing him harm.
15         Claim 3: Breach of Contract
16         15. Whether a contract existed between Plaintiff Fuks and Defendant Vanetik.
17         16. Whether Plaintiff Fuks performed his obligations under the contract.
18         17. Whether Defendant Vanetik breached his obligations under the contract.
19         18. Whether Defendant Vanetik’s breach harmed Plaintiff Fuks.
20         Claim 4: Conversion
21         19. Whether Plaintiff Fuks has a right to a specified sum of money.
22         20. Whether Defendant Vanetik has unlawfully interfered with Plaintiff
23              Fuks’s right to the sum of money by refusing to return it after Plaintiff
24              demanded its return.
25         21. Whether Plaintiff Fuks has not consented to Defendant Vanetik retaining
26              the money.
27         22. Whether Plaintiff Fuks was harmed by Defendant Vanetik’s refusal to
28              return the money.

                                              -11-
     Case 8:19-cv-01212-FLA-JDE Document 62-1 Filed 05/14/21 Page 12 of 13 Page ID
                                       #:373


1          Claim 5: Unjust Enrichment
2          23. Whether Defendant Vanetik received a benefit from Plaintiff Fuks.
3          24. Whether Defendant Vanetik’s retention of the benefit is an unjust and at
4                Plaintiff Fuks’s expense.
5          Claim 6: Violation of Cal. B&P Code Section 17200 et seq.,
6          25. Whether Defendant Vanetik misrepresented the character and nature of
7                his business.
8          26. Whether Plaintiff Fuks reasonably relied on Defendant Vanetik’s
9                misrepresentation about the character and nature of his business.
10         27. Whether Plaintiff Fuks was harmed by his reliance on Defendant
11               Vanetik’s misrepresentation about the character and nature of his
12               business.
13         9.     DISCOVERY
14         All discovery is complete.
15         10.    DISCLOSURES AND EXHIBIT LIST
16         All disclosures under Fed. R. Civ. P. 26(a)(3) have been made.
17         The parties’ joint exhibit list was filed on March 22, 2021 under separate cover
18   as required by L.R. 16-6.1 (“Joint Exhibit List”).
19         11.    WITNESS LISTS
20         The parties filed their witness lists on April 30, 2021.
21         Only the witnesses identified on the lists will be permitted to testify (other than
22   solely for impeachment).
23         12.    MOTIONS IN LIMINE
24         The motions in limine deadline was April 30, 2021 and the parties did not file
25   any motions in limine.
26         13.    BIFURCATION
27         No bifurcation of issues for trial is requested.
28

                                                -12-
     Case 8:19-cv-01212-FLA-JDE Document 62-1 Filed 05/14/21 Page 13 of 13 Page ID
                                       #:374


1          14.    ADMISSIONS
2          The foregoing admissions having been made by the parties, and the parties
3    having specified the foregoing issues remaining to be litigated, this Final Pretrial
4    Conference Order shall supersede the pleadings, and govern the course of the trial of
5    this cause, unless modified to prevent manifest injustice.
6
7          IT IS SO ORDERED.
8
9    Dated:
10                                                ______________________________
11                                                FERNANDO L. AENLLE-ROCHA
                                                  United States District Judge
12
13
14   Approved as to form and content:

15
16   Dated: May 14, 2021                        Counsel for Plaintiff

17
                                                By: /s/ Joseph R. Ashby
18                                                 Counsel for Plaintiff
19
20   Dated: May 14, 2021                        Counsel for Defendant

21
                                                By:      /s/ (with permission)
22                                                     Counsel for Defendant
23
24
     Pursuant to L-R 5-4.3.4(a)(2)(i), I, Joseph R. Ashby, attest that all other signatories
25
     listed, and on whose behalf the filing is submitted, concur in the filing’s content and
26
     have authorized the filing.
27
28                                                           /s/ Joseph R. Ashby

                                                -13-
